UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7729


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MEBLIN XIOMAR FIGUEROA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:05-cr-00024-nkm-1)


Submitted:   April 22, 2010                 Decided:   April 26, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Meblin Xiomar Figueroa, Appellant Pro Se. Donald Ray Wolthuis,
Assistant  United   States  Attorney,  Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Meblin    Xiomar     Figueroa    appeals    the    district      court’s

orders denying his motion to compel the Government to file a

Fed. R. Crim. P. 35(b) substantial assistance motion and denying

his motion for reconsideration.               We have reviewed the record and

find    no   reversible       error.     Accordingly,       we    deny    Figueroa’s

motion for transcripts at government expense and affirm for the

reasons      stated    by    the    district     court.         United    States       v.

Figueroa,     No.     6:05-cr-00024-nkm-1       (W.D.     Va.    Aug.    19,    2009    &

Sept. 2, 2009).             We dispense with oral argument because the

facts   and    legal    contentions      are    adequately       presented      in   the

materials     before     the     court   and   argument     would       not    aid   the

decisional process.

                                                                               AFFIRMED




                                          2